Exhibit 10.2

 

EXHIBIT G

 

TRANSITION SUPPLY AGREEMENT

 

This Transition Supply Agreement (this “Agreement”) is made as of February     ,
2005 (the “Effective Date”) by and between BRIGGS & STRATTON POWER PRODUCTS
GROUP, LLC, a Delaware limited liability company (hereinafter referred to as
“Briggs”), and MURRAY, INC., a Tennessee corporation, on behalf of itself and
any of its successors, including any liquidating trust, if any, created pursuant
to any plan of reorganization (hereinafter referred to as “Murray”).

 

PRELIMINARY STATEMENTS

 

A. Briggs is in the business of supplying engines to manufacturers of lawn
mowers, snow blowers, chore products and other lawn and garden products (“Lawn,
Garden and Snow Products”) and is also directly engaged in the manufacturing of
Lawn, Garden and Snow Products. Briggs has sought opportunities to further
expand its offering of Lawn, Garden and Snow Products manufactured at existing
Briggs’ facilities.

 

B. Murray filed a voluntary petition for relief under Chapter 11 of the United
States Bankruptcy Code on November 8, 2004 and in connection therewith sought
purchasers for some or all of its assets.

 

C. Briggs has existing manufacturing facilities and plans to expand its
manufacturing capability by purchasing the Acquired Assets which will eventually
be moved to other facilities designated by Briggs.

 

D. Briggs is not acquiring the real estate used in Murray’s operations,
employing the labor force employed by Murray in its operations or otherwise
continuing the operations of Murray.

 

E. Briggs is acquiring from Murray pursuant to an Asset Purchase Agreement
between the parties dated as of the date hereof certain designs, manufacturing
equipment, tooling, patents, trademarks, know-how, technical data, inventory and
other assets relating to the manufacture and sale of Lawn, Garden and Snow
Products (the “Purchase Agreement”). Capitalized terms used herein which are
defined in the Purchase Agreement shall have the meanings assigned in the
Purchase Agreement unless otherwise defined herein.

 

F. Briggs desires to contract with Murray for the manufacture and purchase of
certain products having the specifications identified in EXHIBIT A in order to
facilitate prompt completion of the asset acquisition and the continued supply
of products to customers for a transition period after the acquisition. Such
products to be manufactured by Murray for Briggs, including related spare parts
but excluding any engines that Briggs delivers to Murray for incorporation into
the products, are hereinafter referred to as “Products”.

 

G. Murray is willing to receive, store and incorporate into Products the engines
and other material and components delivered by Briggs such as steel,
transmissions and wheels, to manufacture and sell the Products exclusively to
Briggs, and to fulfill its other obligations stated in this Agreement.



--------------------------------------------------------------------------------

In consideration of the premises and the covenants contained herein, Briggs and
Murray hereby agree as follows:

 

1. SCOPE

 

(a) Scope. This Agreement, together with all the exhibits attached hereto,
states the terms on which Briggs will purchase from Murray, and Murray will sell
and deliver to Briggs, the Products under the provisions of this Agreement and
such Automated Vendor Schedule (“AVS”) releases as may be issued by Briggs
pursuant to Section 5 below.

 

(b) Changes. The parties may modify this Agreement as it applies to a specific
AVS release provided the modification is in writing and signed by both parties
and provided further that such modification is consistent with this Agreement.

 

(c) Attachments. This Agreement includes the following attachments, which are
incorporated into the Agreement by reference:

 

1.  

Exhibit A.

 

Product Specifications

2.  

Exhibit B.

 

Transition Period Budget, as amended from time to time (the “TP Budget”)

3.  

Exhibit C.

 

Product Warranty

4.  

Exhibit D.

 

Insurance Schedule

 

Except as otherwise provided herein, each of the Exhibits hereto may only be
amended with the prior written consent of both Murray and Briggs.

 

(d) Exclusivity. Murray agrees that, unless otherwise agreed by Briggs in
writing, it shall manufacture and sell Products solely to Briggs.

 

2. TERM

 

This Agreement shall become effective immediately upon completion of the Closing
under the Purchase Agreement between the parties. Thereafter, this Agreement
shall remain in effect through eighteen months after the Closing unless earlier
terminated by Briggs (the “Term”). Notwithstanding the foregoing, Briggs may
elect to remove one or more Products from EXHIBIT A upon written notice to
Murray as Briggs determines its long-term manufacturing requirements, and may
terminate this Agreement prior to its expiration date in accordance with Section
17. Termination of this Agreement, either by expiration of the Term or by virtue
of the exercise by Briggs of its rights to terminate this Agreement sooner
pursuant to Section 17(a) hereof or a Funding Termination pursuant to Section
17(b) hereof shall hereinafter be referred to as a “Termination”.

 

3. QUANTITIES

 

(a) Each month Briggs will provide Murray with a non-binding forecast of its
monthly Product requirements for the coming 12 months (the “Forecast”). All
forecasted quantities may be increased or decreased by Briggs in its sole
discretion as Briggs’ business requirements are further defined.

 

2



--------------------------------------------------------------------------------

(b) Quantities of Products to be purchased shall be stated in each release
issued in accordance with Briggs’ AVS. Murray shall maintain 4-6 weeks of
finished goods inventory and 8-12 weeks of raw materials and work in process
consistent with the AVS and funds made available by Advances.

 

(c) Within fifteen (15) days of receipt of the initial Forecast, Murray will
submit to Briggs for approval a modified TP Budget for a period of twelve (12)
months, and within ten (10) days of the receipt of any subsequent Forecast,
Murray will submit to Briggs for approval a modified TP Budget for a period of
six (6) months, in each case which approval shall not be unreasonably withheld.
Briggs shall have the obligation to approve or disapprove a proposed modified TP
Budget within ten (10) days of delivery thereof by Murray and, in the event it
disapproves any such proposed modified TP Budget, shall provide Murray with a
detailed written explanation for such disapproval. If the parties are unable to
resolve any disputes with respect to any TP Budget, Briggs shall either accept
the TP Budget proposed by Murray, with any modifications agreed upon by the
parties, or terminate this Agreement in accordance with Section 17(b).

 

4. PRICING

 

(a) Pricing; The Cost of Manufacturing. The prices to be paid by Briggs in
accordance with Section 10 to Murray for Products provided to Briggs each month
under this Agreement shall equal the Cost of Manufacturing such Products.

 

(i) For the purposes of this Agreement, “Cost of Manufacturing” means the sum of
(x) the Direct Labor Costs, (y) Operations Related Overhead Costs, and (z) the
Direct Material Costs in each case that are actually incurred by Murray in
making and fully packaging each Product during such calendar month; provided
however, it is expressly agreed by the parties that the Cost of Manufacturing
shall exclude any costs relating to any underfunding, deficiency or liability
relating to any of Murray’s benefit plans and any Excluded Employee Benefits
Liabilities as well as any costs arising from or relating to environmental
compliance, cleanup or waste management at any Facility and any Excluded
Environmental Liabilities.

 

(ii) For the purposes of this Agreement, “Direct Labor Costs” means for any
calendar month the amount of employee wages and benefits (including any
retention or other bonus compensation approved by Briggs in writing) actually
paid to Murray’s employees during such calendar month.

 

(iii) For the purposes of this Agreement, “Direct Material Costs” means for any
calendar month the amount of costs actually incurred by Murray to vendors or
suppliers other than Briggs during such calendar month in purchasing component
parts for making and fully packaging each Product.

 

(iv) For the purposes of this Agreement, “Operations Related Overhead Costs”
means for any calendar month the lesser of (x) the operations related out of

 

3



--------------------------------------------------------------------------------

pocket overhead costs actually incurred by Murray in making and fully packaging
each Product during such month or (y) the amount set forth for such calendar
month on Exhibit B as “Budgeted Overhead” for such calendar month, which Exhibit
may only be amended with the prior written consent of Briggs. Notwithstanding
the foregoing the parties expressly agree that the Operations Related Overhead
Costs excludes depreciation, amortization and other related accounting charges
as well as any insurance costs not otherwise expressly provided for in the
Budged Overhead.

 

(v) In the event this Agreement is terminated during any calendar month, the
amount of Direct Labor Costs, Direct Material Costs and Operations Related
Overhead Costs for such calendar month allocated to the Cost of Manufacturing
for such calendar month shall be based upon the number of days during such
calendar month on which the last Product was produced for Briggs during such
calendar month and the number of days during such calendar month after such last
Product was produced for Briggs.

 

(b) Adjustments to the Cost of Manufacturing. The Cost of Manufacturing shall be
adjusted up or down every month as follows:

 

(i) Through continuous improvement and quality controls, Murray shall use
commercially reasonable efforts to decrease the production costs of the
Products.

 

(ii) Direct Material Costs and Direct Labor Costs shall be adjusted to reflect
actual labor and material cost increases or decreases incurred by Murray, which
affect the cost of manufacturing the Products; provided, however, that Direct
Material Costs and Direct Labor Costs may not increase unless Murray provides
written justification for the proposed increase. Murray will use its best
efforts to maintain competitive prices for the Products. This effort and
cooperation may include continual review, enhancement and improvement to Product
technology and/or know-how.

 

(c) Changes in Vendors. All changes in vendors or manufacturing processes that
Murray makes shall be made in accordance with quality assurance procedures
acceptable to Briggs. Murray will make no such change which adversely affects
the quality, availability, or the Cost of Manufacturing of the Products without
the prior written consent of Briggs.

 

(d) Maintenance of Books and Records. Murray shall keep full and true books of
account and other records in sufficient detail so that the Cost of Manufacturing
payable to Murray hereunder can be properly ascertained. Murray agrees, at the
request of and expense of Briggs, to permit an independent certified public
accountant selected by Briggs to have access, during ordinary business hours, to
such books and records as may be necessary to determine the respective Cost of
Manufacturing at any time with respect to Products delivered pursuant to this
Agreement. Murray further agrees, at the request of and expense of Briggs, to
provide Briggs reasonable access to the facilities used by Murray in the
performance of this Agreement.

 

 

4



--------------------------------------------------------------------------------

5. PURCHASE COMMITMENTS

 

(a) Murray Commitments. Murray will not make any commitments to purchase
tooling, raw materials, parts or components from a third party supplier or
otherwise voluntarily commit to the incurrence of significant costs or expenses
without first receiving one or more appropriate AVS releases from Briggs and
such costs, expenses and purchases are included in the TP Budget.

 

(b) Briggs’ AVS Releases. Briggs’ AVS releases for Products may consist of hard
copies of Briggs purchase orders, electronic messages as set forth in Section 16
or other written communications from Briggs which state specific delivery
requirements. The releases will be processed as follows:

 

(i) Briggs will issue weekly AVS releases, which state delivery dates and
quantities for Products to be released for shipment within the next ninety (90)
days. The AVS includes a firm commitment and release for 4 weeks and provides a
non-binding forecast for an additional 12 weeks.

 

(ii) The shipping documents prepared by Murray will reference the applicable AVS
release number.

 

(iii) As Briggs’ requirements are further defined, it may change the quantities
and delivery dates on the AVS as long as Briggs notifies Murray of the changes
in accordance with reasonable lead times. Briggs will use its best efforts to
provide at least sixty (60) days advance notice to Murray of such changes.

 

(c) Briggs Financing. Except for the Advances set forth herein and any financing
which may be requested by Murray after the date hereof and agreed to by Briggs
upon terms which are satisfactory to Briggs, Briggs shall not provide any
financing for the purchase of any raw materials or component parts necessary to
manufacture the Products in connection with this Agreement. In the event of
Termination of this Agreement, Murray shall apply any Advances which Briggs had
not previously deducted and realized in the calculation of the Additional
Purchase Price for any month to the Termination Payment, and remit the balance
to Briggs only after the Termination Payment has been fully and indefeasibly
paid.

 

6. AVAILABILITY OF PRODUCTS

 

In connection with a termination of this Agreement, Briggs may elect to purchase
from Murray a safety stock of Products sufficient to accommodate sales during
the time that Briggs’ manufacturing equipment and tools are moved from Murray’s
facilities to one or more locations designated by Briggs, provided the
production and delivery of such safety stock is paid for by Briggs.

 

7. MANUFACTURING ASSETS

 

(a) Briggs is acquiring under the Purchase Agreement and shall provide, and
Murray shall operate and maintain for Briggs all equipment, tools and
substantially all of the component parts necessary for the production of the
Products (hereinafter the “Manufacturing Assets”). Briggs shall provide such
insurance for the Manufacturing Assets as it deems appropriate. At least
monthly, Murray shall perform scheduled maintenance on the Manufacturing Assets
and provide a copy of maintenance records to Briggs.

 

5



--------------------------------------------------------------------------------

(b) The Manufacturing Assets shall at all times be properly housed and
maintained by Murray and shall not be used by Murray for any purpose other than
the manufacture of Products under this Agreement.

 

(c) At Briggs’ request and expense, Murray shall mark or label all Manufacturing
Assets to identify them clearly as owned by Briggs.

 

8. TRANSPORTATION AND OTHER TERMS

 

(a) Designation of Carriers. Murray will deliver the Products FOB at its
manufacturing facility. Carriers shall be selected by Briggs.

 

(b) Payment of Charges. Transportation charges will be paid by Briggs.

 

(c) Title. Briggs takes title to Products when they are manufactured and
constitute finished goods.

 

(d) Risk of Loss. Briggs assumes risk of loss when the Products are delivered to
the carrier at Murray’s manufacturing facility.

 

9. PRODUCT BRANDING, IMPORTING, LABELING AND MANUALS

 

(a) Branding. Products sold to Briggs under this Agreement shall be manufactured
and delivered to Briggs with trademarks designated by Briggs.

 

(b) Foreign Purchases. Murray shall be the importer of record for all components
of the Products it supplies. Briggs will not be a party to the importation, its
name will not appear as importer of record on any customs declaration, and the
transactions contemplated by this Agreement will be consummated after
importation occurs. Upon Briggs’ request, Murray will provide Briggs a properly
executed Customs Form 331 entitled “Certificate of Delivery” and Form FD 701
entitled “Importers Entry Notice” if applicable.

 

(c) Country of Origin. Invoices shall contain the country of origin of the
Products (i.e., the country in which the item was actually manufactured). Murray
warrants that for items imported into the United States by it, the country of
origin on its invoices is correct and the Products are marked conspicuously,
legibly, indelibly and permanently in accordance with U.S. law. For imported
items and Products produced or purchased within the U.S., Murray warrants that
it will provide, upon request, information or documentation establishing the
country of origin.

 

(d) Manuals. Murray will deliver with each unit of Product an operator manual
containing relevant information related to the operation, maintenance and repair
of the Product.

 

6



--------------------------------------------------------------------------------

10. INSPECTION, INVOICES AND PAYMENT

 

(a) Inspection. Briggs may inspect Products on delivery and reject any that it
determines to be defective. Any rejected Products may be returned to Murray at
its expense, including charges for unpacking, examining, repacking and
reshipping the Products to Murray. Upon Briggs’ request, Murray shall also
compensate Briggs for the cost of sorting, reworking and other activities
related to rejected Products.

 

(b) Invoices. If Murray participates in Briggs’ Evaluated Receipts System,
invoices shall be submitted in accordance with those procedures. If Murray
submits hardcopies of invoices, the invoices will contain at least the purchase
order release number, item number on the release, invoice quantity, unit price
and total invoice amount. Murray shall submit one invoice for all Products
delivered to Briggs per any calendar month. In the event Briggs does not
purchase any Products during a particular month no invoice shall be submitted
for such month.

 

(c) Purchase Price Advances; Payment of Additional Purchase Price.

 

(i) On the first day of each calendar month during the Transition Period Briggs
shall advance to Murray (x) the amounts set forth for such month on Exhibit B as
the “Purchase Price Advance” for such month and (y) any other advance which
Briggs, in its sole discretion, elects to advance to Murray for the month (each,
a “Purchase Price Advance”). Notwithstanding the foregoing, Briggs shall not be
obligated to make a Purchase Price Advance following Termination and, unless
otherwise addressed in the Sale Order, Briggs may hold up making a Purchase
Price Advance until it has taken (at its own cost and expense) such prompt
action as may be reasonably necessary to ensure that each Purchase Price Advance
is available solely for performance hereunder and not for distribution to the
creditors of Murray other than those arising under or related to this Agreement.
For purposes of this Agreement the “Transition Period” shall mean the period
beginning on the date hereof and ending upon the earlier of: (x) eighteen (18)
calendar months following the date hereof or (y) Termination of this Agreement.

 

(ii) If an invoice is consistent with this Agreement, Briggs will settle the
invoice by remitting to Murray the Additional Purchase Price, if any, for such
month within thirty (30) calendar days after receiving proof of shipment and the
invoice. The “Additional Purchase Price” for any month shall be an amount not
less than zero, equal the Cost of Manufacturing for such month minus the
Purchase Price Advance for such month. If in the calculation of the Additional
Purchase Price for any month all or any portion of the Purchase Price Advance
for such month is not used to reduce the Additional Purchase Price for such
month (a “Purchase Price Advance Carryforward”), Briggs shall, at its election,
be entitled to use the amount of such Purchase Price Advance Carryforward to
either (x) reduce the amount of the Purchase Price Advance to be funded by
Briggs in any succeeding month, (y) reduce the amount of the Additional Purchase
Price owed by Briggs in any succeeding month except that upon a Termination,
Murray shall, to the extent of funds available, apply any Purchase Price Advance
Carryforward to satisfaction of the Termination Payment.

 

11. WARRANTY AND RECALLS

 

(a) Warranty. Murray’s warranty to Briggs for Products is stated in EXHIBIT C.
Briggs shall independently determine the warranties it provides to end users. If
Briggs reasonably determines that any Product fails to meet Murray’s warranty,
Murray shall, at Briggs’

 

7



--------------------------------------------------------------------------------

option, either repair or replace the nonconforming Product or refund its
purchase price within a reasonable time after written notification of the
nonconformity and return of the Product to Murray. Murray will bear the cost of
transportation and risk of loss both ways. Any repair work shall be performed in
a professional manner and with the same degree of care, skill, and prudence
customarily exercised in the industry with respect to similar products. THE
WARRANTIES SET FORTH ABOVE ARE MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED. Briggs’ acceptance of delivery of any Products or payment therefor
shall not constitute a waiver of any warranty or remedy under this Agreement. In
addition to the foregoing, Murray shall, at Briggs’ expense, take any action
Briggs may reasonably request for Briggs to fulfill any warranty obligations it
may have to its customers or to end users of the Products. Such obligation of
Murray shall include any such action as Briggs may request with respect to
dealers and other third parties to the Transition Period Contracts.

 

(b) Recalls. If Briggs determines that any Product is unsafe to operate due to a
defect in material or workmanship or if remedial action is required by any
governmental agency or agencies which have jurisdiction and authority to require
such remedial action, Briggs shall be responsible for all related communications
with government agencies and customers. Each party shall bear costs and
expenses, including but not limited to pick up and delivery, to remedy any
defect in such materials or workmanship attributable to its activities under
this Agreement, and Briggs shall bear the costs and expenses of design-related
defects.

 

12. PRODUCT DESIGN, INTELLECTUAL PROPERTY AND OWNERSHIP

 

(a) Rights of Use. Briggs hereby grants to Murray a limited right to use certain
patents, technical data and know-how relating to the Products in order to
manufacture the Products for Briggs in accordance with the terms of this
Agreement. Briggs also grants Murray a limited right to sublicense such
intellectual property to such vendors that Briggs may approve solely for the
purpose of providing parts and components for the Products to Murray or Briggs.

 

(b) Ownership of Designs. The parties acknowledge that Briggs is the owner of
the designs specified in EXHIBIT A, including all intellectual property rights,
patent rights, trade secrets, copyrights, and know-how in the designs
themselves.

 

(c) Assignment of Designs and Related Intellectual Property. Murray shall
cooperate with Briggs in perfecting and enforcing Briggs’ rights in the designs
specified in EXHIBIT A, subject to Murray receiving reimbursement for reasonable
expenses incurred by it in providing such assistance.

 

13. QUALITY MEASUREMENTS

 

(a) Production Processes. Prior to commencement of production, the parties shall
review the processes used to manufacture the Products to meet the requirements
stated in EXHIBIT A. Such processes shall include those required by Briggs’
Supplier Manual, a copy of which shall be provided to Murray promptly after
execution of this Agreement.

 

(b) Product Testing. The Products shall be tested according to relevant test
requirements, as agreed upon by the parties. Tests will be conducted at such
times and locations as are designated by Briggs.

 

8



--------------------------------------------------------------------------------

(c) Production Quality.

 

(i) The quality goal for all Products at the time of delivery to Briggs is a
rejection rate of zero parts per million (PPM). This rate will be calculated
monthly by Briggs for each Product received as one million multiplied by a
quotient (1) whose numerator is the quantity of the particular Product rejected
due to any nonconformity with mutually agreed upon specifications and acceptance
criteria and (2) whose denominator is the total quantity of the same Products
received by Briggs during a rolling three (3), six (6) or twelve (12) month
period.

 

(ii) If the rejection rate for a particular Product exceeds the rate mutually
agreed upon, Murray will at Briggs’ request submit a written corrective action
plan which at a minimum contains an analysis of the first root cause(s) and
specific actions taken or planned to correct the problem.

 

(iii) The Products shall be manufactured free from defects in materials and
workmanship and shall conform to all specifications identified in EXHIBIT A, and
Briggs’ packaging artwork and labeling requirements and approved samples. The
Products shall be packaged for transport in the same manner that Briggs packages
other products for overseas shipment.

 

(d) Delivery.

 

(i) The delivery goal for all Products is one hundred percent (100%) on-time
delivery. This rate will be calculated periodically by Briggs as the number of
deliveries during a rolling three (3) month period which arrive at their
destination point within seven (7) calendar days prior to the scheduled delivery
date divided by the total number of deliveries during the same period.

 

(ii) Murray shall notify Briggs immediately of any problems that may cause a
delay of any shipment. Unless otherwise specified in writing, in the event
Murray misses a desired delivery date for Products following a confirmed
shipment date (provided Briggs is without fault in causing the delay), then
Murray shall reimburse Briggs for any reasonable excess transportation costs
incurred to expedite timely delivery of such Products to Briggs, including but
not limited to, the costs of expedited shipping via airfreight. This
reimbursement will only apply to those events specifically within Murray’s
control, excluding events such as custom delays, shipping strikes, Acts of God,
or other force majeure events.

 

 

9



--------------------------------------------------------------------------------

(e) Warranty Quality.

 

(i) The quality goal for all Products within the Murray warranty period is zero
(0) failures for 10,000 Products manufactured. Briggs and Murray agree to track
warranty failure rates per 10,000 Products manufactured and trend analysis for
each individual Product. Results will be reviewed jointly by Briggs and Murray
representatives. The warranty rate will be calculated quarterly or annually by
Briggs for each Product type received as 10,000 multiplied by a quotient (1)
whose numerator is the quantity of each individual Product type which fails in a
consumer’s possession and (2) whose denominator is the total number of Products
manufactured with each individual Product type received by Briggs.

 

(ii) Murray will, at Briggs’ request, submit a written corrective action plan
which at a minimum contains an analysis of the root cause(s) and specific
actions taken or planned to correct the problem. Briggs may, at its discretion,
require Murray to reimburse it for the costs associated with repairs that are
caused by a breach of Murray’s warranty to Briggs.

 

14. REGULATORY COMPLIANCE

 

(a) General. Murray shall comply with all laws, regulations, ordinances and
rules that pertain to the manufacture of the Products at its facilities
including but not limited to laws, regulations, ordinances and rules regarding
or relating to employee working conditions, employment relationships or the
termination thereof, and the handling and disposal of environmental and
hazardous wastes.

 

(b) Fair Labor Standards Act. Murray represents, and will certify on all
invoices, that the Products were produced in compliance with the Fair Labor
Standards Act of 1938 as amended.

 

(c) Use of Workers/Subcontractors. Unless exempt, Murray will comply with the
equal opportunity clause in 41 CFR 60-1.4; the affirmative action clause
regarding disabled veterans and veterans of the Vietnam Era in 41 CFR 60-250.4;
the affirmative action clause regarding handicapped workers in 41 CFR 60-741.4;
any other provisions required by the Office of Federal Contract Compliance
Programs as set forth in 41 CFR Chapter 60; the clauses relating to small
businesses, small disadvantaged businesses and women-owned small businesses in
48 CFR 52.219-9; Executive Order 11141 concerning age discrimination; and any
other applicable Executive Orders.

 

(d) Environmental, Health & Safety. Murray warrants that each chemical substance
listed or contained in a Product complies with applicable federal, state and
local environmental, health and safety laws including without limitation the
Toxic Substances Control Act, Occupational Safety and Health Act, and Federal
Hazardous Substances Act as amended.

 

15. CHANGES IN PRODUCT SPECIFICATIONS

 

(a) Process. Either party may propose changes in EXHIBIT A by submitting
proposed changes to the other party’s contract manager. If Briggs is proposing
the changes, it will identify those changes it deems necessary to make the
Product(s) suitable for its use and Murray will respond in writing to Briggs’
contract manager within thirty (30) calendar days with the following
information:

 

(i) Lead time required to implement proposed changes.

 

10



--------------------------------------------------------------------------------

(ii) Impact of proposed changes on Product prices.

 

(iii) Impact of proposed changes on scrap material and work in process.

 

(iv) Tooling cost to implement proposed changes.

 

Within no more than fifteen (15) calendar days after Briggs receives Murray’s
response to Briggs’ proposed changes or receives the changes proposed by Murray,
the parties shall mutually agree in writing to the changes to EXHIBIT A.

 

(b) Briggs Approval. After Briggs has accepted the first unit of a particular
Product, Murray may not make any change to that Product affecting form, fit,
function, reliability, serviceability, performance, functional
interchangeability or interface capability without obtaining the written
approval of Briggs at least sixty (60) calendar days before the change is
implemented. In considering whether to grant approval, Briggs may specify that
certain tests be performed in order to qualify a change or deviation.

 

16. ELECTRONIC DATA INTERCHANGE

 

Any document properly transmitted by computer access will be considered a
writing in connection with this Agreement. Electronic documents will be
considered signed by a party if they contain an agreed upon electronic
identification symbol or code. Electronic documents will be deemed received by a
party when accessible by the recipient on the computer system.

 

17. CANCELLATION AND TERMINATION

 

(a) Briggs may terminate this Agreement and cancel any open purchase order
release in whole or in part for any reason and at any time upon three (3)
Business Days prior written notice to Murray. Termination of this Agreement by
Briggs shall be Briggs’ sole and exclusive remedy for any breach hereof or for
any other claim by Briggs arising under, or in connection with this Agreement,
performance by Briggs of any and all of its obligations hereunder and/or with
respect to any Product delivered to it pursuant to this Agreement. Without
limiting the generality of the foregoing, Briggs shall not file and hereby
waives any right to file in the Case any claims arising for breach of this
Agreement, including any such claims for breach of this Agreement that might
otherwise constitute administrative expenses of Murray under Section 503(b) and
507(a)(i) of the Bankruptcy Code. Briggs also expressly waives any and all right
of offset, recoupment or counterclaim against Murray with respect to any breach
by Murray of its obligations under this Agreement.

 

(b) In the event that the funds furnished or agreed to be furnished to Murray
(including, without limitation, the funds furnished by Briggs pursuant to
Section 5(c) and Section 10(c)) are reasonably expected to be insufficient to
permit Murray to pay the obligations and to satisfy the liabilities incurred by
it or reasonably expected to be incurred by it within the following ninety (90)
days as and when they become due and payable (an “Expected Funding Deficiency”),
Murray shall promptly serve a written notice (a “Murray Termination Notice”) on
Briggs which shall identify the insufficiency. Upon receipt by Briggs of a
Murray Termination Notice, Briggs shall have fifteen (15) Business Days to
either fund or agree in writing to fund the amount of the Expected Funding
Deficiency specified as needed in the Murray Termination Notice or this
Agreement shall terminate automatically (a “Funding Termination”).

 

11



--------------------------------------------------------------------------------

18. OBLIGATIONS OF BRIGGS TO MURRAY UPON TERMINATION

 

(a) During the Term of this Agreement Murray shall operate, unless Briggs
provides its prior written consent, exclusively as a supplier to Briggs. Upon a
Termination, Murray shall have the option of either (x) continuing to conduct
the business of providing Lawn, Garden and Snow Products to other third party
customers or (y) notifying Briggs that it has elected not to continue such
business provided, however, that if Murray does not make a written election
pursuant to subparagraph (x) within one (1) Business Day of the Termination,
Murray shall be deemed to having elected option (y) above, as of the
Termination. “Termination Payment” shall mean an amount equal to the amount of
all costs, expenses and obligations actually incurred by Murray as of the date
of Termination or as a result of the Termination (in each case other than the
Termination Payment Exclusions) but solely to the extent that such cost,
expenses or obligations have not been reimbursed, recovered or funded through a
Purchase Price Advance or otherwise. In the event that Murray elects, or is
deemed to have elected option (y) above, Briggs shall promptly pay to Murray the
Termination Payment when such costs, expenses or obligations included in the
Termination Payment become due.

 

(b) Notwithstanding anything to the contrary in the Transaction Documents,
nothing herein or in any other Transaction Document shall obligate or make
Briggs liable for any of the following:

 

(i) Uninsured Losses;

 

(ii) any diminution in value of any assets;

 

(iii) any costs, expenses or obligations arising or accruing after the Closing
Date that are unrelated to the performance or termination of this Agreement; and
any costs, expenses or obligations arising, existing or accruing on or prior to
the Closing Date (other than Assumed Obligations) (collectively clauses (i)
through (iii), the “Termination Payment Exclusions”).

 

(c) The term “Uninsured Losses” shall mean Insured Risks (as defined in Section
21) which, individually or in the aggregate, exceed the amount of coverage
actually provided and paid from the Insurance Policies (as defined in Section
21), but excluding Insurance Retention Amounts (it being expressly agreed that
Insurance Retention Amounts constitute amounts covered by Section 18(a) above).
The term “Insurance Retention Amounts” shall mean the amount of Deductible
Losses actually incurred by Murray during the Transition Period. The term
“Deductible Losses” shall mean the lesser of: (x) the amount of loss actually
incurred and retained under the Insurance Policies during the Transition Period
or (y) the amount of the deductible or self insured retention on the Insurance
Policies which is actually incurred and retained during the Transition Period.

 

19. CONTRACT MANAGER

 

Each party shall appoint a contract manager as the point of contact for all
matters relating to performance of this Agreement.

 

 

12



--------------------------------------------------------------------------------

20. ASSIGNMENT/SUBCONTRACTING AND REMOVAL OBLIGATION

 

(a) Murray shall provide to Briggs upon request a list of all vendors which
supply Murray with raw material, parts or components used in the Products, and a
copy of Murray’s contract with the vendor. Briggs may elect to contract directly
with one or more of such vendors to supply raw material, parts or components for
use in the Products.

 

(b) Neither party may assign its interest in this Agreement or subcontract the
performance of its obligations under this Agreement to a third party without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, except that on notice a party may assign its interest or
subcontract its performance to a controlled affiliate.

 

(c) Notwithstanding the foregoing except as provided in Section 22, Murray may
sell, transfer, assign, mortgage or hypothecate its interest in some or all of
the Retained Real Estate to one or more third parties provided Murray retains a
license, lease or other agreement pertaining to occupancy of any such
transferred Retained Real Estate sufficient to permit it to continue to perform
its obligations under this Agreement.

 

(d) Within sixty (60) days of the Termination, Briggs shall remove at its sole
and exclusive expense, all Acquired Assets still located at the Facilities on
the date of Termination and, at Brigg’s sole cost and expense, repair any damage
to the Owned Real Estate and the Facilities caused by such removal (the “Removal
Obligation”). The Removal Obligation shall be enforceable by any assignee of the
Retained Real Estate with respect to Acquired Assets located at, or damage
caused by the removal of Acquired Assets located on the Retained Real Estate
purchased by such assignee.

 

21. INSURANCE

 

During the term of this Agreement, Murray shall purchase and maintain with one
or more reputable insurance companies acceptable to Briggs one or more insurance
policies (collectively, the “Insurance Policies”), in form and substance
acceptable to Briggs, insuring and covering all risks, liabilities identified on
Exhibit D and any other risks for which Briggs may request Murray to retain
insurance (including workers compensation, product liability and other risks
relating to Murray’s business) (collectively, the “Insured Risks”) which, at all
times during the Term, shall provide coverage with respect to the Insured Risks
at least as extensive as that coverage set forth in Exhibit D or any more
extensive coverage as Briggs may request (the “Minimum Insurance Coverage”) and
with aggregate deductibles or self-insured retentions not to exceed: (i)
$1,000,000 self insurance retention (“SIR”) per occurrence on products/general
liability (ii) $100,000 per claim deductible on Excluded Real Estate (iii)
$325,000 SIR per claim on workers compensation (iv) $25,000 per occurrence
deductible on D and O, Fiduciary and crime (v) $1,000 per occurrence on auto and
(vi) $250,000 deductible per claim on employers practice (the “Maximum
Self-Insured Retention”). The Insurance Policies shall name Briggs as an
additional insured, and Murray shall provide Briggs with at least thirty (30)
days prior written notice of cancellation or modification of any of the
Insurance Policies.

 

22. EXCLUDED ASSETS TRANSFER; RENTAL PAYMENTS

 

Prior to the sale, assignment, lease, pledge, conveyance or other disposition of
any Excluded Assets necessary for Murray to perform its obligations under this
Agreement (the “Operational Excluded Assets”), Murray (or any liquidating trust,
entity or trustee to whom any

 

13



--------------------------------------------------------------------------------

of the Operational Excluded Assets are transferred) shall obtain from such
potential buyer, assignee, lessee, pledgee or other Person (a “Transferee”) a
written agreement (in form and substance reasonably acceptable to Briggs)
executed by such Transferee pursuant to which Murray shall be permitted to
continue to occupy, access or utilize any Operational Excluded Assets to be
transferred to the Transferee to the extent reasonably necessary for Murray to
be able to continue to perform its obligations under this Agreement.

 

23. GENERAL MATTERS

 

(a) In performing its obligations under this Agreement, Murray shall act solely
as an independent contractor, and neither Murray nor any of its employees or
agents shall be treated as or deemed to be employees of Briggs. Nothing in this
Agreement shall be construed to create a partnership, agency, joint venture,
co-employer or employer-employee relationship between the parties. Neither party
shall hold itself out or otherwise represent itself to any person or entity as
anything other than an independent contractor of the other party or do anything
that has the effect of creating an obligation by the other party to a third
party. This Agreement is not intended to benefit any third party, including any
employee, supplier or other creditor of Murray and no one other than Murray
(including any liquidating trust created pursuant to Murray’s bankruptcy plan or
other successor to Murray) has any rights against Briggs by virtue of this
Agreement.

 

(b) Each party recognizes that the information to be exchanged in performing the
obligations under this Agreement will include information which is highly secret
and confidential, and that all such information must be kept confidential and
shall not disclose to any third party during the term of this Agreement and for
a period of five (5) years thereafter, except such information which (i) at the
time of disclosure has become public knowledge through no violation of this
Agreement, (ii) is available from a source other than Briggs and Murray, or
(iii) is independently developed by Briggs or Murray without reference to any
information received under this Agreement. Each party shall use reasonable
efforts to cause its employees and contractors to keep information received
under this Agreement confidential, to withhold the same from others to the same
extent as such party is obligated to do so, and to use such information only for
the purpose of performing this Agreement.

 

(c) Each party represents that it has proper authority to enter into this
Agreement and that this Agreement is not inconsistent with any other obligations
by which such party is bound.

 

(d) At Briggs’ request, Murray shall allow Briggs to inspect and copy any
documents in Murray’s possession or control relating to performance of this
Agreement.

 

24. INVALIDITY

 

If any provision of this Agreement is found by any court of competent
jurisdiction to be invalid or unenforceable for any reason whatsoever this will
not affect the other provisions hereof which will remain in full force and
effect.

 

14



--------------------------------------------------------------------------------

25. NON-WAIVER

 

The waiver by either party of any breach or default by the other party will not
be construed as a waiver by the former party of any subsequent breach or default
of the same or any other provision. Nor will delay or omission on the part of
either party to exercise or avail itself of any right, power or privilege that
it has or may have operate as a waiver of any breach or default.

 

26. NOTICES

 

All notices, consents, waivers and other communications shall be given in
accordance with the procedures contained in the Purchase Agreement.

 

27. GOVERNING LAW

 

The provisions of this Agreement will be governed and interpreted in accordance
with the laws of the state of Wisconsin.

 

28. SURVIVAL

 

Those agreements specified in Sections 18, 22, 23, 24, 25, 26, 27, 29 and 30
hereof shall survive the Termination.

 

29. ATTORNEYS FEES AND COSTS

 

Murray shall be entitled to recover from Briggs reasonable attorney’s fees and
expenses incurred by it in connection with the enforcement of any of Briggs’
obligations hereunder.

 

30. JURISDICTION AND VENUE

 

Murray and Briggs agree that the United States Bankruptcy Court, Middle District
of Tennessee, Nashville Division (the “Bankruptcy Court”) shall have sole and
exclusive jurisdiction to resolve any and all disputes that arise under, or in
connection with this Agreement or any agreements entered into pursuant to, or in
furtherance of this Agreement. In the event that the Bankruptcy Court has not
retained jurisdiction, or declines to exercise jurisdiction over any such
dispute, the parties hereto agree that any such action may be brought only in
the                     .

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BRIGGS & STRATTON POWER PRODUCTS GROUP, LLC

By

 

 

--------------------------------------------------------------------------------

   

Todd J. Teske

   

President

MURRAY, INC.

By

 

 

--------------------------------------------------------------------------------

   

G. Alan Shaw

   

President and Chief Executive Officer

 

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

PRODUCT SPECIFICATIONS

 

Product Name

--------------------------------------------------------------------------------

 

Specification Reference No.

--------------------------------------------------------------------------------

 

[To be mutually agreed upon prior to closing the transactions contemplated by
the Purchase Agreement.]

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

TRANSITION PERIOD BUDGET



--------------------------------------------------------------------------------

EXHIBIT C

 

PRODUCT WARRANTY

 

Murray shall repair, replace or refund the purchase price of any Product that
Briggs determines is defective in material or workmanship or stops functioning
due to failure of a component. This warranty covers the cost of parts and labor,
but excludes all items enumerated as not covered in Murray’s applicable standard
product warranties in effect on the date of this Agreement. The warranty period
from the date of retail purchase is two years for end products and ninety (90)
days for service parts.

 

 



--------------------------------------------------------------------------------

EXHIBIT D

 

INSURANCE

 

All insurance polices and any risks identified on or relating to those risks and
policies listed on Section 5.17 of the Disclosure Schedules (Insurance) to the
Purchase Agreement.